The opinion and decision of Mr. Justice Zeller at Special Term (38 Misc 2d 973) correctly stated and decided the issues. With respect to the collateral questions raised on the appeal, it is necessary only to remark that objection to particular papers or other evidence which may not be deemed proper subjects of inspection or examination may be taken upon their production and may then, if necessary, be referred to Special Term. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.